NORWIN D. HOUSER, Special Judge.
This is an appeal from an order of the Circuit Court of Franklin County revoking probation. The appeal is dismissed upon the mandate of § 549.141, RSMo 1969, which provides that “The action of any court in granting, denying, revoking, altering, extending or terminating any order placing a defendant upon probation or parole is not subject to review by any appellate court.” State v. Camden, 514 S.W.2d 181 (Mo.App.1974); State v. Madison, 519 S.W.2d 369 (Mo.App.1975); Stroder v. State, 522 S.W.2d 77 (Mo.App.1975); State v. Ewing, 522 S.W.2d 105 (Mo.App.1975).
SMITH, C. J., and ALDEN A. STOCK-ARD, Special Judge, concur.